





BRIGHTSPHERE INVESTMENT GROUP PLC
OPTION AWARD AGREEMENT
THIS OPTION AWARD AGREEMENT (this “Agreement”), is entered into as of January
22, 2019, by and between BrightSphere Investment Group plc, a public company
limited by shares and incorporated under the laws of England and Wales, with
registered number 09062478 (the “Company”), and Suren Rana (the “Participant”).
WHEREAS, pursuant to the terms of the Employment Agreement dated January 22,
2019 between BrightSphere Inc. (“BrightSphere”) and the Participant (as it may
be amended from time to time, the “Employment Agreement”), BrightSphere agreed
to provide for the grant of the option to acquire shares of Stock (the “Option”)
provided for herein to the Participant on the terms and subject to the
conditions set forth herein;
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant the award provided for herein to the Participant
on the terms and subject to the conditions set forth herein and approved the
grant of the Option on January 20, 2019 (the “Grant Date”);
WHEREAS, the Option is being granted for purposes of (i) inducing the
Participant to become, and to retain him as, Chief Financial Officer of the
Company and (ii) aligning the Participant’s interests with those of the
Company’s stockholders;
WHEREAS, the grant of the Option provided for herein is issued under
BrightSphere Investment Group plc 2017 Equity Incentive Plan, as amended from
time to time (the “Plan”);
WHEREAS, the grant of the Option is also made in consideration for the
post-termination noncompetition agreements of the Participant set forth in the
Employment Agreement; and
WHEREAS, capitalized terms used but not defined in this Agreement shall have the
meanings ascribed to them in the Plan.
NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
hereby agree as follows:
1.
Grant of Option

(a)Grant. The Company hereby grants to the Participant a Nonstatutory Option to
purchase 2,070,000 shares of Stock (such shares, the “Option Shares”), on the
terms and subject to the conditions set forth in this Agreement and as otherwise
provided in the Plan. The Option is not intended to qualify as an Incentive
Option. The Options shall vest in accordance with Section 2. The exercise price
shall be $12.00 per Option Share.
(b)Inducement. The Participant acknowledges that the grant of the Option
hereunder is intended to be in consideration for, in part, the post-termination
noncompetition provisions of Section 6.2(B) of the Employment Agreement.


1

--------------------------------------------------------------------------------





2.Vesting
(a)Except as may otherwise be set forth in Section 2(b) or (c) below, twenty
percent (20%) of the Option shall be vested on the date hereof, with the
remaining eighty percent (80%) vesting in equal twenty percent (20%) annual
installments on the first, second, third and fourth anniversaries of the Grant
Date (each, a “Vesting Date”), subject to the Participant’s continued employment
with the Company or an Affiliate through such Vesting Date.
(b)If, within two (2) years following a Change of Control, the Participant’s
employment with the Company and its Affiliates is terminated by the Company or
an Affiliate without Cause or by the Participant for Good Reason, then that
portion of the Option that would have vested on the next Vesting Date to occur
shall become vested and nonforfeitable as of the date of the Participant’s
termination of employment. For purposes of this Agreement, “Cause” and “Good
Reason” shall have the meanings set forth in the Employment Agreement. For
purposes of this Agreement, “Change of Control” shall have the meaning set forth
in the Plan.
(c)If the Participant’s employment with the Company and its Affiliates is
involuntarily terminated without Cause, or the Participant resigns for Good
Reason, any portion of the Option that would have vested during the Notice
Period, as defined in the Employment Agreement, will be immediately vested upon
the date of the Participant’s termination of employment; provided, however, that
any Option Shares acquired pursuant to the Option vesting in accordance with
this Section 2(b) may not be transferred until the specified Vesting Date.
3.Termination of Employment or Services. Except as set forth in Section 2(b) and
(c) above, if the Participant’s employment with the Company and its Affiliates
terminates for any reason, the unvested portion of the Option shall be canceled
immediately and the Participant shall immediately forfeit without any
consideration any rights to the Option Shares subject to such unvested portion.
4.Expiration
(a)In no event shall all or any portion of the Option be exercisable after the
fifth anniversary of the Grant Date (such five-year period, the “Option
Period”).
(b)Except as set forth in Section 4(c) below, if, prior to the end of the Option
Period, the Participant’s employment with the Company and all Affiliates is
terminated for any reason, then the Option shall expire on the last day of the
Option Period; provided, however, that the Option shall remain exercisable
following such termination only to the extent that the Option was exercisable by
the Participant on the date of termination.
(c) If the Participant ceases employment with the Company and its Affiliates due
to a termination for Cause, the Option (whether vested or unvested) shall expire
immediately upon such termination.
5.Method of Exercise and Form of Payment. The Option shall be exercisable in
accordance with the terms of the Plan. Without limiting the generality of the
foregoing, if the Stock is traded on an established market, payment of any
exercise price may also be made through and under the terms and conditions of
any formal cashless exercise program authorized by the Company entailing the
sale of the Stock subject to an Option in a brokered transaction. To the fullest
extent permitted by the Plan, the Company shall permit the Participant to elect
to satisfy tax requirements by directing the Company to


2

--------------------------------------------------------------------------------





withhold shares of Stock (up to the minimum statutory rate) otherwise
deliverable in connection with the Award.
6.Rights as a Stockholder. The Participant shall not be deemed for any purpose
to be the owner of any Option Shares unless, until and to the extent that (i)
this Option shall have been exercised pursuant to its terms, (ii) the Company
shall have issued and delivered to the Participant the Option Shares and (iii)
the Participant’s name shall have been entered as a stockholder of record with
respect to such Option Shares on the books of the Company. The Company shall
cause the actions described in clauses (ii) and (iii) of the preceding sentence
to occur promptly following settlement as contemplated by this Agreement,
subject to compliance with applicable laws.
7.Compliance with Legal Requirements
(a)Generally. The granting and exercising of the Option, and any other
obligations of the Company under this Agreement, shall be subject to all
applicable U.S. federal, state and local laws, rules and regulations, all
applicable non-U.S. laws, rules and regulations and to such approvals by any
regulatory or governmental agency as may be required. The Participant agrees to
take all steps that the Committee or the Company determines are reasonably
necessary to comply with all applicable provisions of U.S. federal and state
securities law and non-U.S. securities law in exercising the Participant’s
rights under this Agreement.
(b)Tax Withholding. The Participant shall be subject to the tax withholding
terms of the Plan with respect to the Option. Without limiting the foregoing,
whenever Option Shares are issued pursuant to the exercise of the Option, the
Company and its Affiliates shall have the right to require the Participant to
remit to the Company or an Affiliate an amount sufficient to satisfy federal,
state, local, foreign or other withholding tax requirements if, when, and to the
extent required by law (whether so required to secure for the Company an
otherwise available tax deduction or otherwise) prior to the delivery of any
certificate or certificates, held in book-entry position through the direct
registration system of the Company’s transfer agent, for such shares.


3

--------------------------------------------------------------------------------





8.Claw-Back Policy. Notwithstanding anything in this Agreement to the contrary,
the Participant’s right to receive and retain this Option, to receive or retain
any Option Shares and to retain any profit or gain realized by the Participant
in connection with the sale or holding of the Option Shares, is subject to
forfeiture, cancellation, recoupment, rescission, payback, setoff or other
similar action in accordance with the Company’s Claw-Back Policy, which includes
the ability of the Company to clawback upon a termination of employment for
Cause. The Participant’s receipt of this Option shall be deemed to constitute
the Participant’s acknowledgment of and consent to the Company’s application,
implementation and enforcement of the Claw-back Policy and any provision of
applicable law relating to cancellation, rescission, payback or recoupment of
compensation, without further consideration or action.
9.Restrictive Covenants. Without limiting any other non-competition,
non-solicitation, non-disparagement or non-disclosure or other similar agreement
to which the Participant may be a party, Section 6 of the Employment Agreement
(including any similar covenants in any successor employment agreement) are
incorporated herein by reference and shall apply mutatis mutandis to this
Agreement, and the Participant acknowledges and agrees that the grant of the
Option is good and valuable consideration for continued compliance with the
covenants set forth therein.
10.Miscellaneous
(a)Transferability. Notwithstanding anything to the contrary herein, the Option
shall be subject to the non-transferability provisions of the Plan.
(b)Waiver. Any right of the Company contained in this Agreement may be waived in
writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.
(c)Section 409A. The Option is not intended to be subject to Section 409A of the
Code. Notwithstanding the foregoing or any provision of the Plan or this
Agreement, if any provision of the Plan or this Agreement contravenes Section
409A of the Code or could cause the Participant to incur any tax, interest or
penalties under Section 409A of the Code, the Committee may, in its sole
discretion and without the Participant’s consent, modify such provision to (i)
comply with, or avoid being subject to, Section 409A of the Code, or to avoid
the incurrence of taxes, interest and penalties under Section 409A of the Code,
and/or (ii) maintain, to the maximum extent practicable, the original intent and
economic benefit to the Participant of the applicable provision without
materially increasing the cost to the Company or contravening the provisions of
Section 409A of the Code. This Section 9(c) does not create an obligation on the
part of the Company to modify the Plan or this Agreement and does not guarantee
that the Option or the Option Shares will not be subject to interest and
penalties under Section 409A.
(d)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(e)No Rights to Employment, Directorship or Service. Nothing contained in this
Agreement shall be construed as giving the Participant any right to be retained,
in any position, as an employee, consultant or director of the Company or its
Affiliates or shall interfere with or restrict in any way the rights of the
Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge the Participant at any time for any reason whatsoever.


4

--------------------------------------------------------------------------------





(f)Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation.
(g)Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.
(h)Plan Terms. The terms of the Plan are hereby incorporated herein by
reference. In the event of a conflict between the terms and conditions of this
Agreement and the terms and conditions of the Plan, the terms and conditions of
the Plan shall prevail.
(i)Entire Agreement. This Agreement (including those sections of the Employment
Agreement that are incorporated herein by reference) together with the terms of
the Plan contain the entire agreement and understanding of the parties hereto
with respect to the subject matter contained herein and supersede all prior
communications, representations and negotiations in respect thereto.
(j)Termination and Amendment. This Option as evidenced by this Agreement may be
amended by the Committee without the approval of the Participant, subject
however to the limitations set out in the Plan, or may be amended by written
agreement of the Participant and the Company. The Company reserves the rights to
amend the Plan at any time, subject to any limitations set out in the Plan.
(k)Governing Law and Venue. This Agreement shall be governed, interpreted and
enforced in accordance with the laws of the State of Delaware without regard to
the conflict of laws principles thereof.
(l)Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.
(m)Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.
(n)Electronic Signature and Delivery. This Agreement may be accepted by return
signature or by electronic confirmation. By accepting this Agreement, the
Participant consents to the electronic delivery of prospectuses, annual reports
and other information required to be delivered by U.S. Securities and Exchange
Commission rules (which consent may be revoked in writing by the Participant at
any time upon three business days’ notice to the Company, in which case
subsequent prospectuses, annual reports and other information will be delivered
in hard copy to the Participant).
(o)Electronic Participation. The Company may, in its sole discretion, decide to
deliver any documents related to this Agreement by electronic means. The
Participant hereby consents to receive such documents by electronic delivery,
including through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.
(p)Participant Acknowledgment. By accepting this Award electronically, the
Participant hereby acknowledges that he or she has received and read the Plan
and this Agreement and that he or she agrees to be bound by all of the terms and
conditions of the Option Award as set forth in this Agreement, subject to the
terms and conditions of the Plan. The Participant hereby further acknowledges
and agrees that his or her right to receive or retain this Award, any amount
received pursuant to this Award (in cash or shares of Stock), and any profit or
gain realized in connection with this Award, is subject to cancellation


5

--------------------------------------------------------------------------------





and recoupment in accordance with the Company’s Claw-back Policy, as in force
from time to time. The Participant understands that the Participant (and not the
Company or any of its Affiliates) shall be responsible for the federal, state,
local or foreign tax liability and any other tax consequences to the Participant
that may arise as a result of the transactions contemplated by this Agreement.
The Participant acknowledges that he or she has consulted with any tax advisors
he or she thinks advisable in connection with the Option Award, and is not
relying, and will not rely, on the Company or any Affiliate for any tax advice.


[Remainder of page intentionally blank]
[Signature page to Option Agreement]


IN WITNESS WHEREOF, this Option Award Agreement has been executed by the Company
and the Participant as of the day first written above.
PARTICIPANT
 
 
 
 
By:
/s/ Suren Rana
 
Suren Rana
Chief Financial Officer
 
 
BRIGHTSPHERE INVESTMENT GROUP PLC
 
 
 
 
By:
/s/ Guang Yang
 
President and CEO



















6